


Execution version








COLLATERAL TRUST AGREEMENT
dated as of February 17, 2016
among
PETROQUEST ENERGY, INC.,
as the Company,
the Subsidiary Guarantors from time to time party hereto,
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Trustee under the Indenture,
the other Parity Lien Debt Representatives from time to time party hereto
and
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Trustee




Reference is made to the Intercreditor Agreement (as defined herein). Each
holder of Parity Lien Obligations (as defined herein), by its acceptance of such
Parity Lien Obligations, (i) consents to the subordination of Parity Liens (as
defined herein) provided for in the Intercreditor Agreement, (ii) agrees that it
will be bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement and (iii) authorizes and instructs the Collateral
Trustee (as defined herein) on behalf of such holder of Parity Lien Obligations
to enter into the Intercreditor Agreement as Collateral Trustee on behalf of
such holder of Parity Lien Obligations. The foregoing provisions are intended as
an inducement to the lenders under the Priority Lien Documents (as defined
herein) to extend credit to PetroQuest Energy, L.L.C., as borrower under the
Credit Agreement (as defined herein), and such lenders are intended third party
beneficiaries of such provisions and the provisions of the Intercreditor
Agreement.










TABLE OF CONTENTS
ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION    1
Section 1.1
Defined Terms    1

Section 1.2
Rules of Interpretation    9

ARTICLE 2 THE TRUST ESTATE    10
Section 2.1
Declaration of Trust    10

Section 2.2
Collateral Shared Equally and Ratably    11

Section 2.3
Similar Collateral and Agreements    11

ARTICLE 3 OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE    12
Section 3.1
Appointment and Undertaking of the Collateral Trustee    12

Section 3.2
Release or Subordination of Liens    13

Section 3.3
Enforcement of Liens    14

Section 3.4
Application of Proceeds    14

Section 3.5
Powers of the Collateral Trustee    15

Section 3.6
Documents and Communications    16

Section 3.7
For Sole and Exclusive Benefit of Holders of Parity Lien Obligations    16

Section 3.8
Additional Parity Lien Debt    16

ARTICLE 4 OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER GRANTORS    19
Section 4.1
Release of Liens on Collateral    19

Section 4.2
Delivery of Copies to Parity Lien Representatives    21

Section 4.3
Collateral Trustee not Required to Serve, File or Record    21

Section 4.4
Release of Liens in Respect of Notes    21

Section 4.5
Release of Liens in Respect of any Series of Parity Lien Debt other than the
Notes    21

ARTICLE 5 IMMUNITIES OF THE COLLATERAL TRUSTEE    21
Section 5.1
No Implied Duty    21

Section 5.2
Appointment of Agents and Advisors    22

Section 5.3
Other Agreements    22

Section 5.4
Solicitation of Instructions    22

Section 5.5
Limitation of Liability    23

Section 5.6
Documents in Satisfactory Form    23

Section 5.7
Entitled to Rely    23

Section 5.8
Parity Lien Debt Default    23

Section 5.9
Actions by Collateral Trustee    23

Section 5.10
Security or Indemnity in favor of the Collateral Trustee    23

Section 5.11
Rights of the Collateral Trustee    24

Section 5.12
Limitations on Duty of Collateral Trustee in Respect of Collateral    24

Section 5.13
Assumption of Rights, Not Assumption of Duties    25

Section 5.14
No Liability for Clean Up of Hazardous Materials    25

Section 5.15
No Liability for Interest    25

Section 5.16
Non-Reliance on Collateral Trustee    25

Section 5.17
Other Relationships with the Company or Subsidiary Guarantors    26

ARTICLE 6 RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE    26
Section 6.1
Resignation or Removal of Collateral Trustee    26

Section 6.2
Appointment of Successor Collateral Trustee    26

Section 6.3
Succession    27

Section 6.4
Merger, Conversion or Consolidation of Collateral Trustee    27

Section 6.5
Concerning the Collateral Trustee and the Parity Lien Representatives    27

ARTICLE 7 MISCELLANEOUS PROVISIONS    28
Section 7.1
Amendment    28

Section 7.2
Voting    30

Section 7.3
Further Assurances    31

Section 7.4
Successors and Assigns    32

Section 7.5
Delay and Waiver    32

Section 7.6
Notices    32

Section 7.7
Entire Agreement    34

Section 7.8
Compensation; Expenses    34

Section 7.9
Indemnity    35

Section 7.10
Severability    36

Section 7.11
Headings    36

Section 7.12
Obligations Secured    36

Section 7.13
Governing Law    36

Section 7.14
Consent to Jurisdiction    36

Section 7.15
Waiver of Jury Trial    37

Section 7.16
Counterparts, Electronic Signatures    37

Section 7.17
Effectiveness    38

Section 7.18
Grantors and Additional Grantors    38

Section 7.19
Insolvency    38

Section 7.20
Rights and Immunities of Parity Lien Representatives    38

Section 7.21
Intercreditor Agreement    38

Section 7.22
Force Majeure    39



Exhibit A    [Form of] Additional Parity Lien Debt Certificate
Exhibit B    [Form of] Collateral Trust Joinder — Additional Debt
Exhibit C    [Form of] Collateral Trust Joinder — Additional Grantor


This Collateral Trust Agreement (as amended, supplemented, amended and restated
or otherwise modified form time to time in accordance with Section 7.1 hereof,
this “Agreement”) is dated as of February 17, 2016, and is by and among
PetroQuest Energy, Inc. (the “Company”), the Subsidiary Guarantors from time to
time party hereto, Wilmington Trust, National Association, as Trustee (as
defined below), and Wilmington Trust, National Association, as Collateral
Trustee (in such capacity and together with its successors in such capacity, the
“Collateral Trustee”).
RECITALS:
The Company intends to issue 10% Second Lien Senior Secured Notes due 2021 (the
“Initial Notes”) in an aggregate principal amount of $144,674,000 pursuant to an
Indenture dated as of the date hereof (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “Indenture”)
among the Company, the subsidiary guarantors party thereto and Wilmington Trust,
National Association, as trustee (in such capacity and together with its
successors in such capacity, the “Trustee”).
The Company and the Subsidiary Guarantors intend to secure their Obligations
under the Indenture, any future Parity Lien Debt and any other Parity Lien
Obligations, with Liens on all present and future Collateral to the extent that
such Liens have been provided for in the applicable Parity Lien Security
Documents.
This Agreement sets forth the terms on which each Parity Lien Secured Party
(other than the Collateral Trustee) has appointed the Collateral Trustee to act
as the collateral trustee for the present and future holders of the Parity Lien
Obligations to receive, hold, maintain, administer and distribute the Collateral
at any time delivered to the Collateral Trustee or the subject of the Parity
Lien Security Documents, and to enforce the Parity Lien Security Documents and
all interests, rights, powers and remedies of the Collateral Trustee with
respect thereto or thereunder and the proceeds thereof.
Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.
AGREEMENT
In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1    Defined Terms. The following terms will have the following
meanings:
“Act of Parity Lien Debtholders” means, as to any matter at any time, a
direction in writing delivered to the Collateral Trustee by or with the written
consent of the holders of Parity Lien Debt representing the Required Parity Lien
Debtholders, accompanied by, if required by the Collateral Trustee, security or
indemnity satisfactory to the Collateral Trustee from the directing or
consenting holders of Parity Lien Debt for any losses, liabilities or expenses
that may be incurred by the Collateral Trustee in connection with such
direction.
“Additional Notes” has the meaning given to the term “Additional Securities” in
the Indenture as in effect on the date hereof.
“Additional Parity Lien Debt” has the meaning set forth in Section 3.8(b)(1).
“Additional Parity Lien Debt Certificate” means a notice in substantially the
form of Exhibit A.
“Additional Secured Debt Designation” means the written agreement of the holders
of any Series of Parity Lien Debt or their Parity Lien Representative, as set
forth in the indenture, credit agreement or other agreement governing such
Series of Parity Lien Debt, for the benefit of (i) each existing and future
holder of Priority Lien Debt, the Priority Lien Agent and each existing and
future holder of Priority Liens and (ii) if applicable, all holders of each
existing and future Parity Lien Debt, the Collateral Trustee, and each existing
and future holder of Parity Liens, in each case:
(1)    that all Parity Lien Obligations will be and are secured equally and
ratably by all Parity Liens at any time granted by the Company or any Subsidiary
Guarantor to secure any Obligations in respect of such Series of Parity Lien
Debt, whether or not upon property otherwise constituting collateral for such
Series of Parity Lien Debt, and that all such Parity Liens will be enforceable
by the Collateral Trustee for the benefit of all holders of Parity Lien
Obligations equally and ratably;
(2)    that the holders of Obligations in respect of such Series of Parity Lien
Debt are bound by the provisions of this Agreement, including the provisions
relating to the ranking of Parity Liens and the order of application of proceeds
from the enforcement of Parity Liens; and
(3)    consenting to and directing the Collateral Trustee to perform its
obligations under this Agreement and the Parity Lien Security Documents.
“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
“Agreement” has the meaning set forth in the preamble.
“Board of Directors” means: (a) with respect to a corporation, the board of
directors of the corporation; (b) with respect to a partnership, the Board of
Directors of the general partner of the partnership; and (c) with respect to any
other Person, the board or committee of such Person serving a similar function.
“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in Houston, Texas or in New York, New York are
authorized or required by law to close.
“Capital Stock” of any Person means any and all shares, interests (including
partnership interests), rights to purchase, warrants, options, participations or
other equivalents of or interests in (however designated) equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity.
“Collateral” means all assets and property, whether real, personal or mixed, of
the Subsidiary Guarantors now owned or at any time hereafter acquired in which
Liens have been granted, or purported to be granted, to the Collateral Trustee
to secure any or all of the Parity Lien Obligations, and from and after the time
the Collateral Trustee is required to release its Liens pursuant to Section 3.2
upon any properties or assets, shall exclude such properties or assets; provided
that if such Liens are required to be released as a result of the sale, transfer
or other disposition of any properties or assets of the Company or any
Subsidiary Guarantor, such assets or properties will cease to be excluded from
the Collateral if the Company or any Subsidiary Guarantor thereafter acquires or
reacquires such assets or properties.
“Collateral Trustee” has the meaning set forth in the preamble.
“Collateral Trust Joinder” means (i) with respect to the provisions of this
Agreement relating to any Additional Parity Lien Debt, an agreement
substantially in the form of Exhibit B, and (ii) with respect to the provisions
of this Agreement relating to the addition of additional Grantors, an agreement
substantially in the form of Exhibit C.
“Company” has the meaning set forth in the preamble.
“Credit Agreement” means the “Priority Credit Agreement” as defined in the
Intercreditor Agreement.
“Credit Facilities” means one or more debt facilities (including, without
limitation, the Credit Agreement), commercial paper facilities or other debt
instruments, indentures or agreements providing for revolving credit loans, term
loans, receivables financings (including through the sale of receivables to the
lenders or to special purpose entities formed to borrow from the lenders against
such receivables), letters of credit, capital markets financings and/or private
placements involving bonds or other debt securities, or other debt obligations,
in each case, as amended, restated, modified, renewed, refunded, restructured,
supplemented, replaced or refinanced from time to time in whole or in part from
time to time, including without limitation any amendment increasing the amount
of Debt incurred or available to be borrowed thereunder, extending the maturity
of any Debt incurred thereunder or contemplated thereby or deleting, adding or
substituting one or more parties thereto (whether or not such added or
substituted parties are banks or other institutional lenders).
“Exchange Notes” means the Company’s 10% Second Lien Secured Senior Notes due
February 15, 2021 issued under the Indenture in connection with a Registered
Exchange Offer pursuant to the Registration Rights Agreement (as such terms are
defined in the Indenture).
“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Grantor” means each of and “Grantors” means, collectively, the Company and the
Subsidiary Guarantors and any other Person (if any) that at any time provides
collateral security for any Parity Lien Obligations.
“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness. When used as a verb, “Guarantee” has a correlative
meaning.
“Indebtedness” has the meaning assigned to such term in the Indenture or to such
term or other similar term in any applicable Parity Lien Document.
“Indemnified Liabilities” means any and all fees, liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Parity Lien Security
Documents, including any of the foregoing relating to the use of proceeds of any
Parity Lien Debt or the violation of, noncompliance with or liability under, any
law (including environmental laws) applicable to or enforceable against the
Company, any Subsidiary of the Company or any Subsidiary Guarantor or any of the
Collateral and all reasonable costs and expenses (including reasonable fees and
expenses of legal counsel selected by the Indemnitee) incurred by any Indemnitee
in connection with any claim, action, investigation or proceeding in any respect
relating to any of the foregoing, whether or not suit is brought.
“Indemnitee” has the meaning set forth in Section 7.9(a).
“Indenture” has the meaning set forth in the Recitals.
“Initial Notes” has the meaning set forth in the Recitals.
“Insolvency or Liquidation Proceeding” means:
(1)    any case commenced by or against the Company or any Subsidiary Guarantor
under Title 11, U.S. Code or any similar federal or state law for the relief of
debtors, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or
(3)    any other proceeding of any type or nature (including any composition
agreement) in which substantially all claims of creditors of the Company or any
other Grantor are determined and any payment or distribution is or may be made
on account of such claims.
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, among the Company, the Subsidiary Guarantors, the Collateral
Trustee, on behalf of itself and the holders of the Notes and any other Parity
Lien Obligations, the Priority Lien Agent, and the other parties from time to
time party thereto, as the same may be amended, restated, supplemented or
otherwise modified or replaced from time to time.
“Junior Lien” has the meaning assigned to the term “Third Lien” in the
Intercreditor Agreement.
“Junior Lien Debt” has the meaning assigned to the term “Third Lien Debt” in the
Intercreditor Agreement.
“Junior Lien Documents” has the meaning assigned to the term “Third Lien
Documents” in the Intercreditor Agreement.
“Lien” means, with respect to any asset, any mortgage, pledge, security
interest, encumbrance, lien or charge of any kind (including any conditional
sale or other title retention agreement or lease in the nature thereof).
“Mortgage” has the meaning set forth in Section 3.8(d)(1).
“Mortgaged Property” has the meaning set forth in Section 3.8(d)(1).
“Notes” means, collectively, the Initial Notes, the Exchange Notes and the
Additional Notes for which the requirements set forth in Section 3.8 of this
Agreement have been satisfied.
“Note Documents” means the Indenture, the Notes, the Guarantees, the
Intercreditor Agreement and the Notes Security Documents.
“Note Mortgages” means all mortgages, deeds of trust, security agreements,
financing statements and similar documents, instruments and agreements (and all
amendments, modifications and supplements thereof) creating, evidencing,
perfecting or otherwise establishing the Liens on the Collateral to secure
payment of the Notes and the Guarantee or any part thereof.
“Notes Security Documents” means this Agreement, each Collateral Trust Joinder
and all other security agreements, pledge agreements, collateral assignments,
Note Mortgages, collateral agency agreements, control agreements or other grants
or transfers for security executed and delivered by the Company or any
Subsidiary Guarantor creating (or purporting to create) a Lien upon Collateral
in favor of the Collateral Trustee, for the benefit of itself, the Trustee and
the holders of the Notes, in each case, as amended, modified, renewed, restated
or replaced, in whole or in part, from time to time, in accordance with its
terms and Section 7.1.
“Obligations” means, with respect to any Indebtedness, all obligations for
principal, premium, interest, penalties, fees, indemnifications, reimbursements,
and other amounts payable pursuant to the documentation governing such
Indebtedness.
“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Company by two officers of the Company, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Company, including:
(a)    a statement that the Person making such certificate has read such
covenant or condition;
(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;
(c)    a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and
(d)    a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.
“Parity Lien” means a Lien granted by the Company or any Grantor in favor of the
Collateral Trustee pursuant to a Parity Lien Security Document, at any time,
upon property of the Company or such Grantor to secure Parity Lien Obligations.
“Parity Lien Debt” means:
(1)    the Initial Notes, the Exchange Notes and Guarantees thereof; and
(2)    all additional Indebtedness (other than intercompany indebtedness) of the
Company or any Subsidiary Guarantor (including Additional Notes and Guarantees
thereof), in each case that was permitted to be incurred and secured in
accordance with the Secured Debt Documents equally and ratably with the Notes by
a Parity Lien; provided that in the case of any Indebtedness referred to in
clause (2) of this definition, that:
(a)    on or before the date on which such Indebtedness is incurred by the
Company or any Subsidiary Guarantor, such Indebtedness is designated by the
Company, in an Additional Parity Lien Debt Certificate executed and delivered in
accordance with Section 3.8(b), as “Parity Lien Debt” for the purposes of the
Indenture and this Agreement; provided further that no such Indebtedness may be
designated as both Parity Lien Debt and Priority Lien Debt or Junior Lien Debt;
(b)    other than in the case of any Additional Notes issued under the
Indenture, such Indebtedness is governed by an indenture, credit agreement or
other agreement that includes an Additional Secured Debt Designation and, in
each case, the Parity Lien Representative of such Parity Lien Debt (other than
Additional Notes) shall have executed a joinder to the Intercreditor Agreement;
(c)    the Parity Lien Representative for such Indebtedness executes and
delivers a Collateral Trust Joinder in accordance with Section 3.8(b); and
(d)    all other requirements set forth in Section 3.8 have been complied with;
provided, further that in the case of any Additional Notes, on or before the
date on which Indebtedness in respect of Additional Notes is incurred, the
Company will deliver to the Collateral Trustee an Officers’ Certificate stating
that such Indebtedness is permitted by each applicable Parity Lien Document to
be incurred and secured with a Parity Lien equally and ratably with all
previously existing and future Parity Lien Debt.
“Parity Lien Debt Default” means any “Event of Default” as defined in the
Indenture, or any similar event or condition set forth in any other Parity Lien
Document that causes, or permits holders of the applicable Series of Parity Lien
Debt outstanding thereunder (with or without the giving of notice or lapse of
time, or both, and whether or not notice has been given or time has lapsed) to
cause, the Parity Lien Debt outstanding thereunder to become immediately due and
payable.
“Parity Lien Documents” means, collectively, the Note Documents (excluding the
Intercreditor Agreement) and any additional indenture, supplemental indenture,
credit agreement or other agreement governing each other Series of Parity Lien
Debt and the Parity Lien Security Documents.
“Parity Lien Obligations” means Parity Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Parity
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Parity Lien Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding and whether or not
allowable in an Insolvency or Liquidation Proceeding.
“Parity Lien Representative” means:
(1)    in the case of the Notes, the Trustee; or
(2)    in the case of any other Series of Parity Lien Debt, the trustee, agent
or representative of the holders of such Series of Parity Lien Debt who (A) is
appointed to act for the holders of such Series of Parity Lien Debt (for
purposes related to the administration of the Parity Lien Security Documents)
pursuant to the indenture, credit agreement or other agreement governing such
Series of Parity Lien Debt, together with its successors in such capacity, and
(B) that has executed a Collateral Trust Joinder.
“Parity Lien Secured Parties” means the holders of Parity Lien Obligations, the
Collateral Trustee and each Parity Lien Representative.
“Parity Lien Security Documents” means this Agreement, each Collateral Trust
Joinder, the Indenture (insofar as the same grants a Lien on the Collateral),
the Notes Security Documents, and all other security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the Company or any Subsidiary Guarantor creating (or
purporting to create) a Lien upon Collateral in favor of the Collateral Trustee,
for the benefit of any of the Parity Lien Secured Parties, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms and Section 7.1.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, unincorporated
organization, Governmental Authority or other entity.
“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.
“Priority Lien” has the meaning assigned to such term in the Intercreditor
Agreement.
“Priority Lien Agent” means JPMorgan Chase Bank, N.A., as agent under the Credit
Agreement and any successor thereof in such capacity under the Credit Agreement,
or if the Credit Agreement ceases to exist, the collateral agent or other
representative of lenders or holders of Priority Lien Obligations designated
pursuant to the terms of the Priority Lien Documents pursuant to which such
Priority Lien Obligations were issued and the Intercreditor Agreement.
“Priority Lien Debt” has the meaning assigned to such term in the Intercreditor
Agreement.
“Priority Lien Documents” has the meaning assigned to such term in the
Intercreditor Agreement.
“Priority Lien Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.
“Reaffirmation Agreement” means an agreement reaffirming the security interests
granted to the Collateral Trustee in substantially the form attached as Exhibit
1 to Exhibit A of this Agreement
“Required Parity Lien Debtholders” means, at any time, the holders of a majority
in aggregate principal amount of all Parity Lien Debt then outstanding,
calculated in accordance with the provisions of Section 7.2. For purposes of
this definition, Parity Lien Debt registered in the name of, or beneficially
owned by, the Company or any Affiliate of the Company will be deemed not to be
outstanding.
“Secured Debt” means Priority Lien Debt, Parity Lien Debt and Junior Lien Debt.
“Secured Debt Document” means the Priority Lien Documents, the Parity Lien
Documents and the Junior Lien Documents.
“Series of Parity Lien Debt” means, severally, the Notes and each other issue or
series of Parity Lien Debt for which a single transfer register is maintained.
“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Voting Stock is at the time owned or controlled, directly or
indirectly, by (a) such Person, (b) such Person and one or more Subsidiaries of
such Person or (c) one or more Subsidiaries of such Person.
“Subsidiary Guarantor” means each Subsidiary of the Company that has Guaranteed
payment of any Parity Lien Obligations, and its respective successors and
assigns, in each case until its respective Guarantee of all Parity Lien
Obligations is released in accordance with the terms of the applicable Parity
Lien Documents.
“Title Date Product” has the meaning set forth in Section 3.8(d)(3).
“Trustee” has the meaning set forth in the Recitals.
“Trust Estate” has the meaning set forth in Section 2.1.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other applicable jurisdiction.
“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.
Section 1.2    Rules of Interpretation.
(a)    All capitalized terms used in this Agreement and not otherwise defined
herein have the meanings assigned to them in the Indenture.
(b)    Unless otherwise indicated, any reference to any agreement or instrument
will be deemed to include a reference to that agreement or instrument as
assigned, amended, supplemented, amended and restated, or otherwise modified and
in effect from time to time or replaced in accordance with the terms of this
Agreement.
(c)    The use in this Agreement or any of the other Parity Lien Security
Documents, the word “include” or “including,” when following any general
statement, term or matter, will not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but will be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The word “will” shall be construed to have the same meaning and
effect as the word “shall.”
(d)    References to “Sections,” “clauses,” “Recitals” and the “preamble” will
be to Sections, clauses, Recitals and the preamble, respectively, of this
Agreement unless otherwise specifically provided. References to “Articles” will
be to Articles of this Agreement unless otherwise specifically provided.
References to “Exhibits” and “Schedules” will be to Exhibits and Schedules,
respectively, to this Agreement unless otherwise specifically provided.
(e)    Notwithstanding anything to the contrary in this Agreement, any
references contained herein to any section, clause, paragraph, definition or
other provision of the Indenture (including any definition contained therein)
shall be deemed to be a reference to such section, clause, paragraph, definition
or other provision as in effect on the date of this Agreement; provided that any
reference to any such section, clause, paragraph or other provision shall refer
to such section, clause, paragraph or other provision of the Indenture
(including any definition contained therein) as amended or modified from time to
time if such amendment or modification has been made in accordance with the
Indenture. Unless otherwise set forth herein, references to principal amount
shall include, without duplication, any reimbursement obligations with respect
to a letter of credit and the face amount of any outstanding letter of credit
(whether or not such amount is, at the time of determination, drawn or available
to be drawn).
This Agreement and the other Parity Lien Security Documents will be construed
without regard to the identity of the party who drafted it and as though the
parties participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Parity Lien Security Documents.
ARTICLE 2    
THE TRUST ESTATE
Section 2.1    Declaration of Trust.
To secure the payment of the Parity Lien Obligations and in consideration of the
premises and the mutual agreements set forth herein, each of the Grantors hereby
confirms the grant of Liens in favor of the Collateral Trustee, and the
Collateral Trustee hereby accepts and agrees to hold, in trust under this
Agreement for the benefit of all current and future Parity Lien Secured Parties,
on all of such Grantor’s right, title and interest in, to and under all
Collateral and on all Liens now or hereafter granted to the Collateral Trustee
by each Grantor under any Parity Lien Security Document for the benefit of the
Parity Lien Secured Parties, together with all of the Collateral Trustee’s
right, title and interest in, to and under the Parity Lien Security Documents,
and all interests, rights, powers and remedies of the Collateral Trustee
thereunder or in respect thereof and all cash and non-cash proceeds thereof
(collectively, the “Trust Estate”).
The Collateral Trustee and its successors and assigns under this Agreement will
hold the Trust Estate in trust for the benefit solely and exclusively of all
current and future Parity Lien Secured Parties as security for the payment of
all present and future Parity Lien Obligations.
Notwithstanding the foregoing, if at any time all of the following conditions
have been satisfied:
(1)    all Liens securing the Parity Lien Obligations have been released as
provided in Section 4.1;
(2)    the Collateral Trustee holds no other property in trust as part of the
Trust Estate;
(3)    no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized at the lower of (A) 105% of the aggregate undrawn amount and (B)
the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Parity Lien Documents) is outstanding and
payable under this Agreement to the Collateral Trustee or any of its co-trustees
or agents (whether in an individual or representative capacity); and
(4)    the Company delivers to the Collateral Trustee an Officers’ Certificate
stating that all Parity Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Parity Lien Documents and that
the Grantors are not required by any Parity Lien Document to grant any Parity
Lien upon any property,
then the Trust Estate arising hereunder will terminate, except that all
provisions set forth in Sections 7.8 and 7.9 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.
The parties further declare and covenant that the Trust Estate will be held and
distributed by the Collateral Trustee subject to the further agreements herein.
Section 2.2    Collateral Shared Equally and Ratably. The parties to this
Agreement agree that the payment and satisfaction of all of the Parity Lien
Obligations will be secured equally and ratably by the Parity Lien established
in favor of the Collateral Trustee for the benefit of the Parity Lien Secured
Parties, notwithstanding the time of incurrence of any Parity Lien Obligations
or time or method of creation or perfection of any Parity Liens securing such
Parity Lien Obligations.
Section 2.3    Similar Collateral and Agreements. The parties to this Agreement
agree that it is their intention that the Parity Liens be identical. In
furtherance of the foregoing, the parties hereto agree that the Parity Lien
Security Documents (other than the Notes Security Documents) shall be in all
material respects the same forms of documents as the respective Notes Security
Documents creating Liens on the Collateral.
ARTICLE 3    
OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE
Section 3.1    Appointment and Undertaking of the Collateral Trustee.
(a)    Each Parity Lien Secured Party (other than the Collateral Trustee) acting
through its respective Parity Lien Representative hereby appoints the Collateral
Trustee to serve as collateral trustee hereunder on the terms and conditions set
forth herein. Subject to, and in accordance with, this Agreement, the Collateral
Trustee will, as collateral trustee, for the benefit solely and exclusively of
the present and future Parity Lien Secured Parties:
(1)    accept, enter into, hold, maintain and, upon receipt of an Act of Parity
Lien Debtholders (subject to the terms of the Intercreditor Agreement),
administer and enforce all Parity Lien Security Documents, including all
Collateral subject thereto, and all Liens created thereunder, perform its
obligations hereunder and under the Parity Lien Security Documents and, upon
receipt of an Act of Parity Lien Debtholders (subject to the terms of the
Intercreditor Agreement), protect, exercise and enforce the interests, rights,
powers and remedies granted or available to it under, pursuant to or in
connection with the Parity Lien Security Documents;
(2)    unless it has received a contrary Act of Parity Lien Debtholders, be
entitled (but not obligated) to, take all lawful and commercially reasonable
actions permitted under the Parity Lien Security Documents that it may deem
necessary or advisable to protect or preserve its interest in the Collateral
subject thereto and such interests, rights, powers and remedies;
(3)    deliver and receive notices pursuant to this Agreement and the Parity
Lien Security Documents;
(4)    upon receipt of an Act of Parity Lien Debtholders, sell, assign, collect,
assemble, foreclose on, institute legal proceedings with respect to, or
otherwise exercise or enforce the rights and remedies of a secured party
(including a mortgagee, trust deed beneficiary and insurance beneficiary or loss
payee) with respect to the Collateral under the Parity Lien Security Documents
and its other interests, rights, powers and remedies;
(5)    remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Parity Lien Security Documents or any of
its other interests, rights, powers or remedies;
(6)    execute and deliver (i) amendments to the Parity Lien Security Documents
as from time to time authorized pursuant to Section 7.1 accompanied by an
Officers’ Certificate to the effect that the amendment was permitted under
Section 7.1 and (ii) acknowledgements of Collateral Trust Joinders delivered
pursuant to Section 3.8 or Section 7.18 hereof, accompanied by an Officers’
Certificate to the effect that such joinder is permitted under this Agreement
and any other applicable Parity Lien Document;
(7)    release or subordinate any Lien granted to it by any Parity Lien Security
Document upon any Collateral if and as required by Section 3.2;
(8)    enter into and perform its obligations and, upon receipt of an Act of
Parity Lien Debtholders, protect, exercise and enforce its interest, rights,
powers and remedies under the Intercreditor Agreement; and
(9)    act or decline to act in connection with any enforcement of Liens as
provided in Section 3.3.
(b)    Each party to this Agreement acknowledges and consents to the undertaking
of the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.
(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not commence any exercise of remedies or any foreclosure
actions or otherwise take any action or proceeding against any of the Collateral
(other than actions as necessary to prove, protect or preserve the Liens
securing the Parity Lien Obligations to the extent permitted pursuant to the
Intercreditor Agreement) unless and until it shall have been directed by written
notice of an Act of Parity Lien Debtholders and then only in accordance with the
provisions of this Agreement and the Intercreditor Agreement.
(d)    Notwithstanding anything to the contrary contained in this Agreement,
neither the Company nor any of its Affiliates may serve as Collateral Trustee.
Section 3.2    Release or Subordination of Liens. The Collateral Trustee will
not release or subordinate any Lien of the Collateral Trustee or consent to the
release or subordination of any Lien of the Collateral Trustee, except:
(a)    as directed by an Act of Parity Lien Debtholders accompanied by an
Officers’ Certificate to the effect that the release or subordination was
permitted by each applicable Parity Lien Document and otherwise setting forth
the requirements of Section 4.1(b)(1) and 4.1(b)(2);
(b)    as required by Article 4;
(c)    to the extent permitted by each applicable Parity Lien Document; provided
that the Collateral Trustee receives an Officers’ Certificate confirming the
foregoing and otherwise setting forth the requirements of Section 4.1(b)(1) and
4.1(b)(2);
(d)    as ordered pursuant to applicable law under a final and nonappealable
order or judgment of a court of competent jurisdiction; or
(e)    for the subordination of the Trust Estate and the Parity Liens to the
extent required by the Intercreditor Agreement.
Section 3.3    Enforcement of Liens. If the Collateral Trustee at any time
receives written notice from a Parity Lien Representative stating that any event
has occurred that constitutes a default under any Parity Lien Document entitling
the Collateral Trustee to foreclose upon, collect or otherwise enforce its Liens
under the Parity Lien Security Documents, the Collateral Trustee will promptly
deliver written notice thereof to each Parity Lien Representative. Thereafter,
the Collateral Trustee may await direction by an Act of Parity Lien Debtholders
and, subject to the terms of the Intercreditor Agreement, will act, or decline
to act, as directed by an Act of Parity Lien Debtholders, in the exercise and
enforcement of the Collateral Trustee’s interests, rights, powers and remedies
in respect of the Collateral or under the Parity Lien Security Documents or
applicable law and, following the initiation of such exercise of remedies, the
Collateral Trustee will act, or decline to act, with respect to the manner of
such exercise of remedies as directed by an Act of Parity Lien Debtholders.
Section 3.4    Application of Proceeds.
(a)    Subject to the terms of the Intercreditor Agreement, the Collateral
Trustee will apply the proceeds of any collection, sale, foreclosure or other
realization upon, or exercise of any right or remedy with respect to, any
Collateral and the proceeds of any title insurance or other insurance policy
required under any Parity Lien Document or otherwise covering the Collateral,
and any condemnation proceeds with respect to the Collateral, in the following
order of application:
FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s fees and any reasonable legal fees, costs and expenses
or other liabilities of any kind incurred by the Collateral Trustee or any
co-trustee or agent of the Collateral Trustee in connection with any Parity Lien
Security Document (including, but not limited to, indemnification obligations);
SECOND, to the respective Parity Lien Representatives equally and ratably for
application to the payment of all outstanding Parity Lien Debt and any other
Parity Lien Obligations that are then due and payable in such order as may be
provided in the Parity Lien Documents in an amount sufficient to pay in full in
cash all outstanding Parity Lien Debt and all other Parity Lien Obligations that
are then due and payable (including, to the extent legally permitted, all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the Parity Lien Documents, even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding), and including the discharge or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Parity Lien Document) of all outstanding
letters of credit constituting Parity Lien Debt;
THIRD, to the repayment of Indebtedness and other Obligations secured by a
permitted Junior Lien on the Collateral sold or realized upon; and
FOURTH, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the Company or the applicable
Subsidiary Guarantor, as the case may be, and as directed in writing by the
Company, its successors or assigns, or as a court of competent jurisdiction may
direct.
(b)    This Section 3.4 is intended for the benefit of, and will be enforceable
as a third party beneficiary by, each present and future holder of Parity Lien
Obligations, each present and future Parity Lien Representative and the
Collateral Trustee as holder of Parity Liens. The Parity Lien Representative of
each future Series of Parity Lien Debt will be required to deliver a Collateral
Trust Joinder including an Additional Secured Debt Designation as provided in
Section 3.8 at the time of incurrence of such Series of Parity Lien Debt (it
being understood that the Trustee shall be the Parity Lien Representative of the
holders of the Initial Notes and any Additional Notes, and no Collateral Trust
Joinder shall be required in connection with an issuance of Additional Notes).
(c)    In connection with the application of proceeds pursuant to Section
3.4(a), except as otherwise directed by an Act of Parity Lien Debtholders, the
Collateral Trustee may (but shall not be obligated to) sell any non-cash
proceeds for cash prior to the application of the proceeds thereof.
(d)    In making the determinations and allocations in accordance with
Section 3.4(a), the Collateral Trustee may conclusively rely upon information
supplied by the relevant Parity Lien Representative as to the amounts of unpaid
principal and interest and other amounts outstanding with respect to such Parity
Lien Representative’s respective Parity Lien Debt and any other applicable
Parity Lien Obligations, and if such Parity Lien Representative does not provide
such information to the Collateral Trustee, then the Collateral Trustee may
conclusively rely upon such information provided by the Company.
Section 3.5    Powers of the Collateral Trustee.
(a)    Subject to the terms and conditions of the Intercreditor Agreement, the
Collateral Trustee is irrevocably authorized and empowered to enter into and
perform its obligations and protect, perfect, exercise and enforce its interest,
rights, powers and remedies under the Parity Lien Security Documents and
applicable law and in equity and to act as set forth in this Article 3 or,
subject to the other provisions of this Agreement, as requested in any lawful
written directions given to it from time to time in respect of any matter by an
Act of Parity Lien Debtholders.
(b)    No Parity Lien Representative or holder of Parity Lien Obligations (other
than, subject to Section 5.5, the Collateral Trustee) will have any liability
whatsoever for any act or omission of the Collateral Trustee, and the Collateral
Trustee will have no liability whatsoever for any act or omission of any Parity
Lien Representative or any holder of Parity Lien Obligations.
Section 3.6    Documents and Communications. The Grantors will permit each
Parity Lien Representative and each holder of Parity Lien Obligations upon
reasonable written notice and at reasonable times from time to time to inspect
and copy, at the cost and expense of the party requesting such copies, any and
all Parity Lien Security Documents and other documents, notices, certificates,
instructions or communications provided by the Company or any Grantor to the
Collateral Trustee in its capacity as such.
Section 3.7    For Sole and Exclusive Benefit of Holders of Parity Lien
Obligations. The Collateral Trustee will accept, hold, administer and enforce
all Liens on the Collateral at any time transferred or delivered to it and all
other interests, rights, powers and remedies at any time granted to or
enforceable by the Collateral Trustee and all other property of the Trust Estate
solely and exclusively for the benefit of the present and future holders of
present and future Parity Lien Obligations, and will distribute all proceeds
received by it in realization thereon or from enforcement thereof solely and
exclusively pursuant to the provisions of Section 3.4.
Section 3.8    Additional Parity Lien Debt.
(a)    The Collateral Trustee will, as collateral trustee hereunder, perform its
undertakings set forth in Section 3.1(a) with respect to any Parity Lien
Obligations constituting Additional Notes or a Series of Parity Lien Debt that
is issued or incurred after the date hereof to the extent that:
(1)    such Parity Lien Obligations are identified as Parity Lien Debt in
accordance with the procedures set forth in Section 3.8(b); and
(2)    except in the case of Additional Notes, the designated Parity Lien
Representative identified pursuant to Section 3.8(b) signs a Collateral Trust
Joinder and delivers the same to the Collateral Trustee.
(b)    The Company will be permitted to designate as an additional holder of
Parity Lien Debt hereunder each Person who is, or who becomes, the registered
holder of Parity Lien Debt incurred by the Company or any Subsidiary Guarantor
after the date of this Agreement in accordance with the terms of all applicable
Parity Lien Documents. The Company may only effect such designation by
delivering to the Collateral Trustee an Additional Parity Lien Debt Certificate
that:
(1)    states that the Company or other applicable Grantor intends to incur
additional Parity Lien Debt (“Additional Parity Lien Debt”) that is permitted by
the Credit Agreement and each applicable Parity Lien Document to be secured with
a Parity Lien equally and ratably with all previously existing and future Parity
Lien Debt;
(2)    except in the case of Additional Notes, specifies the name, address and
contact information of the Parity Lien Representative for such series of
Additional Parity Lien Debt for purposes of Section 7.6;
(3)    attaches as Exhibit 1 to such Additional Parity Lien Debt Certificate a
Reaffirmation Agreement in substantially the form attached as Exhibit 1 to
Exhibit A of this Agreement, which Reaffirmation Agreement has been duly
executed by the Company and each Subsidiary Guarantor; and  
(4)    states that the Company has caused a copy of the Additional Parity Lien
Debt Certificate and the related Collateral Trust Joinder to be delivered to
each then existing Parity Lien Representative.
Although the Company shall be required to deliver a copy of each Additional
Parity Lien Debt Certificate and each Collateral Trust Joinder to each then
existing Parity Lien Representative, the failure to so deliver a copy of the
Additional Parity Lien Debt Certificate and/or Collateral Trust Joinder to any
then existing Parity Lien Representative shall not affect the status of such
debt as Additional Parity Lien Debt if the other requirements of this Section
3.8 are complied with. Each of the Collateral Trustee and the then existing
Parity Lien Representatives shall have the right to request that the Company
provide a legal opinion or opinions of counsel (subject to customary assumptions
and qualifications) as to the Additional Parity Lien Debt being secured by a
valid and perfected security interest in the Collateral; provided that (i) such
legal opinion or opinions need not address any collateral of a type not
previously covered by any legal opinion delivered by or on behalf of the Company
and (ii) nothing shall preclude such legal opinion or opinions from being
delivered on a post-closing basis after the incurrence of such Additional Parity
Lien Debt if permitted by the Parity Lien Representative for such Additional
Parity Lien Debt. Notwithstanding the foregoing, nothing in this Agreement will
be construed to allow the Company or any Subsidiary Guarantor to incur
additional Indebtedness (including Additional Notes) unless otherwise permitted
by the terms of the Credit Agreement and all applicable Parity Lien Documents.
(c)    With respect to any Parity Lien Obligations constituting Additional Notes
or a Series of Parity Lien Debt that is issued or incurred after the date
hereof, the Company and each of the Subsidiary Guarantors agrees to take such
actions (if any) as may from time to time reasonably be requested by the
Collateral Trustee or any Parity Lien Representative or pursuant to any Act of
Parity Lien Debtholders, and enter into such technical amendments, modifications
and/or supplements to the then existing Guarantees and Parity Lien Security
Documents (or execute and deliver such additional Parity Lien Security
Documents) as may from time to time be reasonably requested by such Persons
(including as contemplated by clause (d) below), to ensure that the Additional
Notes or the other Additional Parity Lien Debt, as applicable, is secured by,
and entitled to the benefits of, the Parity Lien Security Documents, and each
Parity Lien Secured Party (by its acceptance of the benefits hereof) hereby
agrees to, and authorizes the Collateral Trustee to enter into, any such
technical amendments, modifications and/or supplements (and additional Parity
Lien Security Documents). The Company and each Subsidiary Guarantor hereby
further agrees that, if there are any recording, filing or other similar fees
payable in connection with any of the actions to be taken pursuant to this
Section 3.8(c) or Section 3.8(d), all such amounts shall be paid by, and shall
be for the account of, the Company and the respective Subsidiary Guarantors, on
a joint and several basis.
(d)    Without limitation of the foregoing, upon reasonable request of the
Collateral Trustee or any Parity Lien Representative or pursuant to any Act of
Parity Lien Debtholders, each Grantor agrees to take the following actions with
respect to any Collateral (including Oil and Gas Properties (as defined in the
Indenture as in effect on the date hereof)) with respect to all Additional
Parity Lien Debt (it being understood that any such actions may be taken
following the incurrence of any such Additional Parity Lien Debt on a
post-closing basis if permitted by the Parity Lien Representative for such
Additional Parity Lien Debt):
(1)    each applicable Grantor shall enter into, and deliver to the Collateral
Trustee a mortgage modification or new mortgage or deed of trust with regard to
any Collateral subject to a mortgage or deed of trust (each such mortgage or
deed of trust, as modified, a “Mortgage” and each such property constituting
Collateral a “Mortgaged Property”), in proper form for recording in all
applicable jurisdictions;
(2)    each applicable Grantor will cause to be delivered a local counsel
opinion (subject to customary assumptions and qualifications) to the effect that
the Collateral Trustee has a valid and perfected Lien with respect to each such
Mortgaged Property; provided that, in the case of Additional Notes, to the
extent that Mortgages have previously been recorded in the public records of the
counties to which such additional Mortgage or amendments or supplements to any
such existing Mortgages, no opinion shall be required unless a corresponding
opinion will be required to be delivered to the Priority Lien Agent, and all
opinion requirements shall be subject to any such opinion requirements set forth
in the applicable Parity Lien Documents;
(3)    each applicable Grantor will cause a title company to have delivered to
the Collateral Trustee an endorsement to each title insurance policy for any
real property Collateral (excluding Oil and Gas Properties), if any, then in
effect for the benefit of the Parity Lien Secured Parties, date down(s) or other
evidence (which may include a new title insurance policy) (each such delivery, a
“Title Datedown Product”), in each case insuring that (i) validity,
enforceability and the priority of the Liens of the applicable Mortgage(s) as
security for the Parity Lien Obligations has not changed and, if a new Mortgage
is entered into, that the Lien of such new Mortgage securing the Parity Lien
Debt then being incurred shall be enforceable and have the same priority as any
existing Mortgage securing then existing Parity Lien Obligations, (ii) since the
later of the original date of such title insurance product and the date of the
Title Datedown Product delivered most recently prior to (and not in connection
with) such Additional Parity Lien Debt, there has been no change in the
condition of title and (iii) there are no intervening liens or encumbrances
which may then or thereafter take priority over the Lien of the applicable
Mortgage(s), in each case other than with respect to Liens permitted by each
Parity Lien Document; and
(4)    the Grantors shall deliver to the approved title company, the Collateral
Trustee and/or all other relevant third parties all other items reasonably
necessary to record each such Mortgage, to issue a Title Datedown Product and to
create, perfect or preserve the validity, enforceability and priority of the
Lien of the mortgage(s) as set forth above and contemplated hereby and by the
Parity Lien Documents.
The Company will deliver an Officers’ Certificate to the Collateral Trustee
confirming that the foregoing conditions have been satisfied.
ARTICLE 4    
OBLIGATIONS ENFORCEABLE BY THE COMPANY
AND THE OTHER GRANTORS
Section 4.1    Release of Liens on Collateral.
(f)    Subject to any restrictions in the Intercreditor Agreement that may
apply, the Collateral Trustee’s Liens upon the Collateral will be automatically
released:
(1)    in whole, upon (A) payment in full in cash and discharge of all
outstanding Parity Lien Debt and all other Parity Lien Obligations that are
outstanding, due and payable at the time all of such Parity Lien Debt is paid in
full in cash and discharged, (B) termination or expiration of all commitments to
extend credit under all Parity Lien Documents and (C) the cancellation or
termination or cash collateralization (at the lower of (1) 105% of the aggregate
undrawn amount and (2) the percentage of the aggregate undrawn amount required
for release of Liens under the terms of the applicable Parity Lien Documents) of
all outstanding letters of credit issued pursuant to any Parity Lien Documents;
(2)    as to any Subsidiary Guarantor that is (A) released as a Subsidiary
Guarantor under each Parity Lien Document and (B) not obligated (as primary
obligor or guarantor) with respect to any other Parity Lien Obligations and so
long as the respective release does not violate the terms of any Parity Lien
Document which then remains in effect;
(3)    as to any Collateral of the Company or a Subsidiary Guarantor that is
sold, transferred or otherwise disposed of by the Company or any Subsidiary
Guarantor to a Person that is not (either before or after such sale, transfer or
disposition) the Company or a Restricted Subsidiary (as defined in the
Indenture) of the Company in a transaction or other circumstance that complies
with Section 4.06 of the Indenture (other than the obligation to apply proceeds
of such Asset Disposition (as defined in the Indenture) as provided in such
Section) and is permitted by all of the other Parity Lien Documents, at the time
of such sale, transfer or other disposition or to the extent of the interest
sold, transferred or otherwise disposed of; provided that the Collateral
Trustee’s Liens upon the Collateral will not be released if the sale or other
disposition is subject to Section 5.01 of the Indenture;
(4)    as to a release of less than all or substantially all of the Collateral,
if consent to the release of all Parity Liens on such Collateral has been given
by an Act of Parity Lien Debtholders;
(5)    in whole, if the Liens on such Collateral have been released in
accordance with the terms of each Series of Parity Lien Debt;
(6)    as to a release of all or substantially all of the Collateral, if (A)
consent to the release of that Collateral has been given by the requisite
percentage or number of holders of each Series of Parity Lien Debt at the time
outstanding as provided for in the applicable Parity Lien Documents and (B) the
Company has delivered an Officers’ Certificate to the Collateral Trustee
certifying that all such necessary consents have been obtained and otherwise
setting forth the requirements of Section 4.1(b)(1) and 4.1(b)(2); or
(7)    if and to the extent, and in the manner, required by Section 4.01(a) of
the Intercreditor Agreement.
(g)    The Collateral Trustee agrees for the benefit of the Company and the
other Grantors that if the Collateral Trustee at any time receives:
(3)    an Officers’ Certificate stating that (A) the signing officer has read
Article 4 of this Agreement and understands the provisions and the definitions
relating hereto, (B) such officer has made such examination or investigation as
is necessary to enable him or her to express an informed opinion as to whether
or not the conditions precedent in this Agreement, the Intercreditor Agreement
and all other Parity Lien Documents, if any, relating to the release of the
Collateral have been complied with and (C) in the opinion of such officer, such
conditions precedent, if any, have been complied with; and
(4)    the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable;
then, promptly following receipt by the Collateral Trustee of the items required
by this Section 4.1(b), upon request of, and at the sole cost and expense of,
the Company, the Collateral Trustee will execute (with such acknowledgements
and/or notarizations as are required) and deliver evidence of such release to
the Company or other applicable Grantor; provided that, in the case of a release
of Liens under Section 4.1(a)(7), the Collateral Trustee shall execute and
deliver such proposed instruments releasing its Liens contemporaneously with the
execution and delivery of such similar instruments by the Priority Lien Agent in
accordance with the terms of the Intercreditor Agreement.
(h)    The Collateral Trustee hereby agrees that:
(5)    in the case of any release pursuant to Section 4.1(a)(3), if the terms of
any such sale, transfer or other disposition require the payment of the purchase
price to be contemporaneous with the delivery of the applicable release, then,
subject to the Intercreditor Agreement and at the written request of and at the
expense of the Company or other applicable Grantor, the Collateral Trustee will
either (A) be present at and deliver the release at the closing of such
transaction or (B) deliver the release under customary escrow arrangements that
permit such contemporaneous payment and delivery of the release; and
(6)    at any time when a Parity Lien Debt Default has occurred and is
continuing, the Collateral Trustee will make best efforts to deliver within
three Business Days of the receipt by it of any Act of Parity Lien Debtholders
pursuant to Section 4.1(a)(4), a copy of such Act of Parity Lien Debtholders to
each Parity Lien Representative.
Section 4.2    Delivery of Copies to Parity Lien Representatives. The Company
will deliver to each Parity Lien Representative a copy of each Officers’
Certificate delivered to the Collateral Trustee pursuant to Section 4.1(b),
together with copies of all documents delivered to the Collateral Trustee with
such Officers’ Certificate. The Parity Lien Representatives will not be
obligated to take notice thereof or to act thereon.
Section 4.3    Collateral Trustee not Required to Serve, File or Record. Subject
to Section 3.2, the Collateral Trustee is not required to serve, file, register
or record any instrument releasing or subordinating its Liens on any Collateral;
provided that if the Company or any other Grantor shall make a written demand
for a termination statement under Section 9-513(c) of the UCC, the Collateral
Trustee shall comply with the written request of the Company or any other
Grantor to comply with the requirements of such UCC provision; provided,
further, that the Collateral Trustee must first confirm with the Parity Lien
Representatives that the requirements of such UCC provisions have been
satisfied.
Section 4.4    Release of Liens in Respect of Notes. In addition to any release
pursuant to Section 4.1 hereof, the Collateral Trustee’s Parity Liens will no
longer secure the Notes outstanding under the Indenture or any other Obligations
under the Note Documents, and the right of the holders of the Notes to the
benefits and proceeds of the Collateral Trustee’s Parity Liens on the Collateral
will terminate and be discharged as provided for in Section 12.06 of the
Indenture.
Section 4.5    Release of Liens in Respect of any Series of Parity Lien Debt
other than the Notes. In addition to any release pursuant to Section 4.1 hereof,
as to any Series of Parity Lien Debt other than the Notes, the Collateral
Trustee’s Parity Lien will no longer secure such Series of Parity Lien Debt if
such Parity Lien Debt has been paid in full, all commitments to extend credit in
respect of such Series of Parity Lien Debt have been terminated and all other
Parity Lien Obligations related thereto that are outstanding and unpaid at the
time such Series of Parity Lien Debt is paid are also paid in full, or if
otherwise required by the terms of such Series of Parity Lien Debt or the
Intercreditor Agreement.
ARTICLE 5    
IMMUNITIES OF THE COLLATERAL TRUSTEE
Section 5.1    No Implied Duty. The Collateral Trustee will not have any
fiduciary duties nor will it have responsibilities or obligations other than
those expressly assumed by it in this Agreement, the other Parity Lien Security
Documents and the Intercreditor Agreement. No implied covenants, functions,
responsibilities, duties, obligations or liabilities, whether arising under
statute, common law or otherwise shall be read into this Agreement, the other
Parity Lien Documents or the Intercreditor Agreement, or otherwise exist against
the Collateral Trustee. Without limiting the generality of the foregoing
sentences, the use of the term “trustee” in this Agreement with reference to the
Collateral Trustee is not intended to connote any fiduciary or other implied (or
express) obligations arising under trust or agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. The Collateral Trustee will not be required to
take any action that is contrary to applicable law or any provision of this
Agreement, the other Parity Lien Security Documents or the Intercreditor
Agreement.
Section 5.2    Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or negligence on the part
of any of them.
Section 5.3    Other Agreements. The Collateral Trustee has accepted its
appointment as collateral trustee hereunder and is bound by the Parity Lien
Security Documents executed by the Collateral Trustee as of the date of this
Agreement, and the Collateral Trustee shall at the request of the Company
execute additional Parity Lien Security Documents delivered to it after the date
of this Agreement (including to secure Obligations arising under Additional
Parity Lien Debt to the extent such Obligations are permitted to be incurred and
secured under the Parity Lien Documents); provided that such additional Parity
Lien Security Documents do not adversely affect the rights, privileges, benefits
and immunities of the Collateral Trustee or conflict with the terms of the
Intercreditor Agreement. The Collateral Trustee will not otherwise be bound by,
or be held obligated by, the provisions of any credit agreement, indenture or
other agreement governing Parity Lien Debt (other than this Agreement and the
other Parity Lien Security Documents to which it is a party).
Section 5.4    Solicitation of Instructions.
(a)    The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of, including but not limited to, an Act of Parity
Lien Debtholders, an Officers’ Certificate, written instructions from Parity
Lien Representatives or an order of a court of competent jurisdiction, as to any
action that it may be requested or required to take, or that it may propose to
take, in the performance of any of its obligations under this Agreement or the
other Parity Lien Security Documents.
(b)    No written direction given to the Collateral Trustee by an Act of Parity
Lien Debtholders that in the sole judgment of the Collateral Trustee imposes,
purports to impose or might reasonably be expected to impose upon the Collateral
Trustee any obligation or liability not set forth in or arising under this
Agreement and the other Parity Lien Security Documents will be binding upon the
Collateral Trustee unless the Collateral Trustee elects, at its sole option, to
accept such direction.
(c)    The Collateral Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Agreement at the request, order or
direction of the Required Parity Lien Debtholders or pursuant to an Act of
Parity Lien Debtholders pursuant to the provisions of this Agreement, unless
such holders shall have furnished to the Collateral Trustee reasonable security
or indemnity satisfactory to it against the costs, expenses and liabilities
which may be incurred therein or thereby.
Section 5.5    Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Parity Lien Security Document, except for its own
gross negligence or willful misconduct as determined by a non-appealable final
order or judgment of a court of competent jurisdiction.
Section 5.6    Documents in Satisfactory Form. The Collateral Trustee will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form satisfactory to it.
Section 5.7    Entitled to Rely. The Collateral Trustee may seek and rely upon,
and shall be fully protected in relying upon, any judicial order or judgment,
upon any advice, opinion or statement of legal counsel, independent consultants
and other experts selected by it in good faith and upon any certification,
instruction, notice or other writing delivered to it by the Company or any
Subsidiary Guarantor in compliance with the provisions of this Agreement or
delivered to it by any Parity Lien Representative as to the holders of Parity
Lien Obligations for whom it acts, without being required to determine the
authenticity thereof or the correctness of any fact stated therein or the
propriety or validity of service thereof. The Collateral Trustee may act in
reliance upon any instrument comporting with the provisions of this Agreement or
any signature believed by it in good faith to be genuine and may assume that any
Person purporting to give notice or receipt or advice or make any statement or
execute any document in connection with the provisions hereof or the other
Parity Lien Security Documents has been duly authorized to do so. To the extent
an Officers’ Certificate or opinion of counsel is required or permitted under
this Agreement to be delivered to the Collateral Trustee in respect of any
matter, the Collateral Trustee may rely conclusively on an Officers’ Certificate
or opinion of counsel as to such matter and such Officers’ Certificate or
opinion of counsel shall be full warranty and protection to the Collateral
Trustee for any action taken, suffered or omitted by it under the provisions of
this Agreement and the other Parity Lien Security Documents.
Section 5.8    Parity Lien Debt Default. The Collateral Trustee will not be
required to inquire as to the occurrence or absence of any Parity Lien Debt
Default and will not be affected by or required to act upon any notice or
knowledge as to the occurrence of any Parity Lien Debt Default unless and until
it is directed by an Act of Parity Lien Debtholders.
Section 5.9    Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Parity Lien Security Documents, the
Collateral Trustee will act or refrain from acting as directed by an Act of
Parity Lien Debtholders or the Required Parity Lien Debtholders, as applicable,
and will be fully protected if it does so, and any action taken, suffered or
omitted pursuant hereto or thereto shall be binding on the Parity Lien Secured
Parties. The Collateral Trustee shall not be liable for any action it takes or
omits to take in good faith in accordance with an Act of Parity Lien
Debtholders.
Section 5.10    Security or Indemnity in favor of the Collateral Trustee. The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder (or any omission to perform or
exercise) unless it has been provided with security or indemnity reasonably
satisfactory to it against any and all loss, liability or expense which may be
incurred by it by reason of taking or continuing to take or omitting to take
such action.
Section 5.11    Rights of the Collateral Trustee. In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other Parity Lien Security Document, the terms and provisions of this
Agreement shall supersede and control the terms and provisions of such other
Parity Lien Security Document. In the event there is any bona fide, good faith
disagreement between the other parties to this Agreement or any of the other
Parity Lien Security Documents resulting in adverse claims being made in
connection with Collateral held by the Collateral Trustee and the terms of this
Agreement or any of the other Parity Lien Security Documents do not
unambiguously mandate the action the Collateral Trustee is to take or not to
take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Parity Lien Security Documents, it will be
entitled to refrain from taking any action (and will incur no liability for
doing so) until directed otherwise in writing by a request signed jointly by the
parties hereto entitled to give such direction or by order of a court of
competent jurisdiction.
Section 5.12    Limitations on Duty of Collateral Trustee in Respect of
Collateral.
(a)    Beyond the exercise of reasonable care in the custody of Collateral in
its possession or control, the Collateral Trustee will have no duty as to any
Collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to preservation of rights against
prior parties or any other rights pertaining thereto and the Collateral Trustee
will not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any Liens on the
Collateral; provided that, notwithstanding the foregoing, the Collateral Trustee
will execute, file or record UCC-3 continuation statements and other documents
and instruments to preserve, protect or perfect the security interests granted
to the Collateral Trustee (subject to the priorities set forth herein) if it
shall receive a specific written request to execute, file or record the
particular continuation statement or other specific document or instrument by
any Parity Lien Representative accompanied by such continuation statement,
document or instrument in proper recordable form. The Collateral Trustee shall
deliver to each other Parity Lien Representative a copy of any such written
request. The Collateral Trustee will be deemed to have exercised reasonable care
in the custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Collateral Trustee will not be liable or responsible for any loss or diminution
in the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Trustee in good faith.
(b)    Except as provided in Section 5.12(a), the Collateral Trustee will not be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Liens in any of
the Collateral, for the validity or sufficiency of the Collateral or any
agreement or assignment contained therein, for the validity of the title of any
Grantor to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The Collateral Trustee hereby disclaims any
representation or warranty to the current and future holders of the Parity Lien
Obligations concerning the perfection of the security interests granted to it or
in the value of any Collateral. The Collateral Trustee shall not be under any
obligation to the Trustee or any holder of Parity Lien Debt to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this or any other Parity Lien Security Document or the
Intercreditor Agreement or to inspect the properties, books or records of the
Company or any Subsidiary Guarantor.
Section 5.13    Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein:
(1)    each of the parties thereto will remain liable under each of the Parity
Lien Security Documents (other than this Agreement) to the extent set forth
therein to perform all of their respective duties and obligations thereunder to
the same extent as if this Agreement had not been executed;
(2)    the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Parity Lien Security Documents; and
(3)    the Collateral Trustee will not be obligated to perform any of the
obligations or duties of the Company, any Grantor or any other party to the
Parity Lien Security Documents (other than the Collateral Trustee).
Section 5.14    No Liability for Clean Up of Hazardous Materials. In the event
that the Collateral Trustee is required to acquire title to an asset for any
reason, or take any managerial action of any kind in regard thereto, in order to
carry out any fiduciary or trust obligation for the benefit of another, which in
the Collateral Trustee’s sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Trustee to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Trustee reserves the right, instead of taking such action, either to
resign as Collateral Trustee or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Trustee will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Trustee’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.
Section 5.15    No Liability for Interest. The Collateral Trustee shall not be
liable for interest or investment income on any money or securities received by
it, except as the Collateral Trustee may agree in writing with the Company.
Section 5.16    Non-Reliance on Collateral Trustee. The Collateral Trustee shall
not be required to keep itself informed as to the performance or observance by
the Company or a Subsidiary Guarantor of any of its obligations under this
Agreement, any Parity Lien Document or any other document referred to or
provided for herein or therein. Except for notices, reports and other documents
and information expressly required to be furnished to any Parity Lien Secured
Party by the Collateral Trustee hereunder, the Collateral Trustee shall have no
duty or responsibility to provide any Parity Lien Secured Party with any credit
or other information concerning the affairs, financial condition or business of
the Company or any Subsidiary Guarantor that may come into the possession of the
Collateral Trustee or any of its Affiliates.
Section 5.17    Other Relationships with the Company or Subsidiary Guarantors.
Wilmington Trust, National Association, and its Affiliates (and any other bank
or trust company serving as successor Collateral Trustee and its Affiliates) may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Company or any
Subsidiary Guarantor and its Affiliates as though it was not the Collateral
Trustee hereunder and without notice to or consent of the Trustee. The Parity
Lien Secured Parties acknowledge that, pursuant to such activities, Wilmington
Trust, National Association, or its Affiliates (and any other bank or trust
company serving as successor Collateral Trustee and its Affiliates) may receive
information regarding the Company or any Subsidiary Guarantor or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Company, such Subsidiary Guarantor or such Affiliate) and
acknowledge that (i) such knowledge is not imputed to the Collateral Trustee or
the Trustee and (ii) Wilmington Trust, National Association and its Affiliates
shall not be under any obligation to provide such information to the Parity Lien
Secured Parties. Nothing herein shall impose or imply any obligation on the part
of Wilmington Trust, National Association, (or any other bank or trust company
serving as successor Collateral Trustee) to advance funds.
ARTICLE 6    
RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE
Section 6.1    Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee:
(e)    the Collateral Trustee may resign at any time by giving not less than 30
days’ notice of resignation to each Parity Lien Representative and the Company;
and
(f)    the Collateral Trustee may be removed at any time, with or without cause,
by an Act of Parity Lien Debtholders.
Section 6.2    Appointment of Successor Collateral Trustee. Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by an
Act of Parity Lien Debtholders. If no successor Collateral Trustee has been so
appointed and accepted such appointment within 30 days after the retiring
Collateral Trustee gave notice of resignation or was removed, the retiring
Collateral Trustee may (at the expense of the Company), at its option, appoint a
successor Collateral Trustee, or petition a court of competent jurisdiction for
appointment of a successor Collateral Trustee, which must be a bank or trust
company:
(1)    authorized to exercise corporate trust powers; and
(2)    having a combined capital and surplus of at least $250,000,000.
The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.
Section 6.3    Succession. When the Person so appointed as successor Collateral
Trustee accepts such appointment:
(5)    such Person will succeed to and become vested with all the rights,
powers, privileges and duties of the predecessor Collateral Trustee, and the
predecessor Collateral Trustee will be discharged from its duties and
obligations hereunder; and
(6)    the predecessor Collateral Trustee will (at the expense of the Company)
promptly transfer all Liens and collateral security and other property of the
Trust Estate within its possession or control to the possession or control of
the successor Collateral Trustee and will execute instruments and assignments as
may be necessary or desirable or reasonably requested by the successor
Collateral Trustee to transfer to the successor Collateral Trustee all Liens,
interests, rights, powers and remedies of the predecessor Collateral Trustee in
respect of the Parity Lien Security Documents or the Trust Estate.
Thereafter, the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.8 and
7.9, and said provisions will survive termination of this Agreement for the
benefit of the predecessor of the Collateral Trustee.
Section 6.4    Merger, Conversion or Consolidation of Collateral Trustee. Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3, provided that
without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (1) and (2) of Section 6.2.
Section 6.5    Concerning the Collateral Trustee and the Parity Lien
Representatives.
(e)    Notwithstanding anything contained herein to the contrary, it is
expressly understood and agreed by the parties hereto that this Agreement has
been signed by each Parity Lien Representative not in its individual capacity or
personally but solely in its capacity as trustee, representative or agent for
the benefit of the related holders of the applicable Series of Parity Lien Debt
in the exercise of the powers and authority conferred and vested in it under the
related Parity Lien Documents, and in no event shall such Parity Lien
Representative, in its individual capacity, have any liability for the
representations, warranties, covenants, agreements or other obligations of any
other party under this Agreement, any Parity Lien Document or in any of the
certificates, reports, documents, data notices or agreements delivered by such
other party pursuant hereto or thereto.
(f)    Notwithstanding anything contained herein to the contrary, it is
expressly understood and agreed by the parties hereto that this Agreement has
been signed by Wilmington Trust, National Association, not in its individual
capacity or personally but solely in its capacity as Collateral Trustee, and in
no event shall Wilmington Trust, National Association, in its individual
capacity, have any liability for the representations, warranties, covenants,
agreements or other obligations of any other party under this Agreement, any
Parity Lien Document or in any of the certificates, reports, documents, data
notices or agreements delivered by such other party pursuant hereto or thereto.
(g)    Notwithstanding anything contained herein to the contrary, it is
expressly understood and agreed by the parties hereto that this Agreement has
been signed by Wilmington Trust, National Association not in its individual
capacity or personally but solely in its capacity as Trustee, and in no event
shall Wilmington Trust, National Association or any other Parity Lien
Representative, in its individual capacity, have any liability for the
representations, warranties, covenants, agreements or other obligations of any
other party under this Agreement, any Parity Lien Document or in any of the
certificates, reports, documents, data notices or agreements delivered by such
other party pursuant hereto or thereto.
(h)    In entering into this Agreement, the Collateral Trustee shall be entitled
to the benefit of every provision of the Indenture relating to the rights,
exculpations or conduct of, affecting the liability of or otherwise affording
protection to the “Collateral Trustee” thereunder. In no event will the
Collateral Trustee be liable for any act or omission on the part of the Grantors
or any Parity Lien Representative.
(i)    Except as otherwise set forth herein, neither the Collateral Trustee nor
any Parity Lien Representative shall be required to exercise any discretion or
take any action, but shall be required to act or refrain from acting (and shall
be fully protected in so acting or refraining from acting) solely upon the
instructions of the applicable Required Parity Lien Debtholders as provided in
the Indenture or the related Parity Lien Document; provided that neither the
Collateral Trustee nor any Parity Lien Representative shall be required to take
any action that (i) it in good faith believes exposes it to personal liability
unless it receives an indemnification satisfactory to it from the applicable
holders of the Parity Lien Obligations with respect to such action or (ii) is
contrary to this Agreement, the Intercreditor Agreement or applicable law.
ARTICLE 7    
MISCELLANEOUS PROVISIONS
Section 7.1    Amendment.
(c)    Except as provided in the Intercreditor Agreement, no amendment or
supplement to the provisions of any Parity Lien Security Document will be
effective without the approval of the Collateral Trustee acting as directed by
an Act of Parity Lien Debtholders, except that:
(8)    any amendment or supplement that has the effect solely of:
(A)    adding or maintaining Collateral, securing additional Parity Lien Debt
that was otherwise permitted by the terms of the Parity Lien Documents to be
secured by the Collateral or preserving, perfecting or establishing the Liens
thereon or the rights of the Collateral Trustee therein; or
(B)    providing for the assumption of the Company’s or any Subsidiary
Guarantor’s obligations under any Parity Lien Document in the case of a merger
or consolidation or sale of all or substantially all of the properties or assets
of the Company or such Subsidiary Guarantor to the extent permitted by the terms
of the Indenture and the other Parity Lien Documents, as applicable;
will become effective when executed and delivered by the Company or any other
applicable Grantor party thereto and the Collateral Trustee;
(9)    no amendment or supplement that reduces, impairs or adversely affects the
right of any holder of Parity Lien Obligations:
(A)    to vote its outstanding Parity Lien Debt as to any matter described as
subject to an Act of Parity Lien Debtholders or direction by the Required Parity
Lien Debtholders (or amends the provisions of this clause (2) or the definition
of “Act of Parity Lien Debtholders” or “Required Parity Lien Debtholders”),
(B)    to share in the order of application described in Section 3.4 in the
proceeds of enforcement of or realization on any Collateral; or
(C)    to require that Liens securing Parity Lien Obligations be released only
as set forth in the provisions described in Sections 4.1, 4.4 or 4.5,
will become effective without the consent of the requisite percentage or number
of holders of each Series of Parity Lien Debt so adversely affected under the
applicable Parity Lien Document; and
(10)    no amendment or supplement that imposes any obligation upon the
Collateral Trustee or any Parity Lien Representative or adversely affects the
rights of the Collateral Trustee or any Parity Lien Representative,
respectively, in its individual capacity as such will become effective without
the consent of the Collateral Trustee or such Parity Lien Representative,
respectively.
(d)    Notwithstanding Section 7.1(a) but subject to Sections 7.1(a)(2) and
7.1(a)(3):
(7)    any Mortgage or other Parity Lien Security Document may be amended or
supplemented with the approval of the Collateral Trustee acting as directed in
writing by the Required Parity Lien Debtholders, unless such amendment or
supplement would not be permitted under the terms of this Agreement, the
Intercreditor Agreement or any Priority Lien Document;
(8)    any amendment or waiver of, or any consent under, any provision of any
security document that secures Priority Lien Obligations will apply
automatically to any comparable provision of any comparable Parity Lien Security
Document without the consent of or notice to any holder of Parity Lien
Obligations and without any action by the Company or any Subsidiary Guarantor or
any holder of Notes or other Parity Lien Obligations; and
(9)    any Mortgage or other Parity Lien Security Document may be amended or
supplemented with the approval of the Collateral Trustee (but without the
consent of or notice to any holder of Parity Lien Obligations and without any
action by any holder of Notes or other Parity Lien Obligations) (i) to cure any
ambiguity, defect or inconsistency, or (ii) to make other changes that do not
have an adverse effect on the validity of the Lien created thereby.
(e)    The Collateral Trustee will not enter into any amendment or supplement
unless it has received an Officers’ Certificate to the effect that such
amendment or supplement will not result in a breach of any provision or covenant
contained in the Intercreditor Agreement or any of the Parity Lien Documents.
Prior to executing any amendment or supplement pursuant to this Section 7.1, the
Collateral Trustee will be entitled to receive an opinion of counsel of the
Company to the effect that the execution of such document is authorized or
permitted hereunder, and with respect to amendments adding Collateral, an
opinion of counsel of the Company addressing customary creation and perfection,
and if such additional Collateral consists of equity interests of any Person
which equity interests constitute certificated securities, priority matters with
respect to such additional Collateral (which opinion may be subject to customary
assumptions and qualifications).
Section 7.2    Voting. In connection with any matter under this Agreement
requiring a vote of holders of Parity Lien Debt, each Series of Parity Lien Debt
will cast its votes in accordance with the Parity Lien Documents governing such
Series of Parity Lien Debt, including any specific vote requirements pursuant to
the applicable Parity Lien Documents governing such Series of Parity Lien Debt.
The amount of Parity Lien Debt to be voted by a Series of Parity Lien Debt will
equal (1) the aggregate principal amount of Parity Lien Debt held by such Series
of Parity Lien Debt (including outstanding letters of credit whether or not then
available or drawn), plus (2) other than in connection with an exercise of
remedies, the aggregate unfunded commitments to extend credit which, when
funded, would constitute Indebtedness of such Series of Parity Lien Debt.
Following and in accordance with the outcome of the applicable vote under its
Parity Lien Documents, the Parity Lien Representative of each Series of Parity
Lien Debt will vote the total amount of Parity Lien Debt under that Series of
Parity Lien Debt as a block in respect of any vote under this Agreement.
Upon request of the Collateral Trustee, each Parity Lien Representative shall
provide written notice to the Collateral Trustee of the aggregate principal
amount of outstanding Parity Lien Debt for which it is the Parity Lien
Representative and the information described in clause (2) of the immediately
preceding paragraph.
Section 7.3    Further Assurances.
(a)    The Company and each of the Subsidiary Guarantors will do or cause to be
done all acts and things that may be required, or that the Collateral Trustee
from time to time may reasonably request, to assure and confirm that the
Collateral Trustee holds, for the benefit of the holders of Parity Lien
Obligations, duly created and enforceable and perfected Liens upon the
Collateral (including any property or assets that are acquired or otherwise
become, or are required by any Parity Lien Document to become, Collateral after
the date hereof), in each case, as contemplated by, and with the Lien priority
required under, the Parity Lien Documents and in connection with any merger,
consolidation or sale of assets of the Company or any Subsidiary Guarantor, the
property and assets of the Person which is consolidated or merged with or into
the Company or any Subsidiary Guarantor, to the extent that they are property or
assets of the types which would constitute Collateral under the security
documents, shall be treated as after-acquired property and the Company or such
Subsidiary Guarantor shall take such action as may be reasonably necessary to
cause such property and assets to be made subject to the Parity Liens, in the
manner and to the extent required under the Parity Lien Documents.
(b)    Upon the reasonable request of the Collateral Trustee or any Parity Lien
Representative at any time and from time to time, the Company and each of the
Subsidiary Guarantors will promptly execute, acknowledge and deliver such
security documents, instruments, certificates, notices and other documents, and
take such other actions as shall be reasonably required, or that the Collateral
Trustee may reasonably request, to create, perfect, protect, assure or enforce
the Liens and benefits intended to be conferred, in each case as contemplated by
the Parity Lien Documents for the benefit of holders of Parity Lien Obligations;
provided that no such security document, instrument or other document shall be
materially more burdensome upon the Company and the Subsidiary Guarantors than
the Parity Lien Document executed and delivered (or required to be executed and
delivered promptly after the date hereof) by the Company and the Subsidiary
Guarantors in connection with the issuance of the Notes on or about the date
hereof.
(c)    From and after the date hereof, the Company shall, or shall cause the
applicable Subsidiary Guarantor to, deliver such documents and takes such
actions as are required by Article 12 of the Indenture.
(d)    Upon the request of the Collateral Trustee, the Company and the
Subsidiary Guarantors will permit the Collateral Trustee or any of its agents or
representatives, at reasonable times and intervals upon reasonable prior notice,
to visit their offices and sites and inspect any of the Collateral and to
discuss matters relating to the Collateral with their respective officers and
independent public accountants. The Company and the Subsidiary Guarantors shall,
at any reasonable time and from time to time upon reasonable prior notice,
permit the Collateral Trustee or any of its agents or representatives to examine
and make copies of and abstracts from the records and books of account of the
Company and the Subsidiary Guarantors and their Subsidiaries, all at the
Company’s expense.
Section 7.4    Successors and Assigns.
(j)    Except as provided in Section 5.2, the Collateral Trustee may not, in its
capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All obligations of the Collateral Trustee
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, each Parity Lien Representative and each present and future holder of Parity
Lien Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.
(k)    Neither the Company nor any Subsidiary Guarantor may delegate any of its
duties or assign any of its rights hereunder, and any attempted delegation or
assignment of any such duties or rights will be null and void. All obligations
of the Company and the Subsidiary Guarantors hereunder will inure to the sole
and exclusive benefit of, and be enforceable by, the Collateral Trustee, each
Parity Lien Representative and each present and future holder of Parity Lien
Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.
Section 7.5    Delay and Waiver. No failure to exercise, no course of dealing
with respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Parity Lien Security
Documents will impair any such right, power or remedy or operate as a waiver
thereof. No single or partial exercise of any such right, power or remedy will
preclude any other or future exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.
Section 7.6    Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:


If to the Collateral Trustee:
Wilmington Trust, National Association
Global Capital Markets
15950 N. Dallas Parkway, Suite 550
Dallas, TX 75248
Telephone: (972) 383-3156
Facsimile: (888) 316-6238
Attention: PetroQuest Collateral Trust Administrator
 
 
with a copy to:
 
 
Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT 06103
Telephone: (860) 251-5000
Facsimile: (860) 251-5212
Attention: Marie C. Pollio
 
If to the Company or any other Grantor: 
 
PetroQuest Energy, Inc.
400 E. Kaliste Saloon Road, Suite 6000
Lafayette, Louisiana 70508
Telephone: (337) 232-7028
Facsimile: (337) 232-0044
Attention: J. Bond Clement, Chief Financial Officer
 
 
 
 
with a copy to:


Porter Hedges LLP
1000 Main Street, 36th Floor
Houston, TX 77002
Telephone: (713) 226-6649
Facsimile: (713) 226-6249
Attention: E. James Cowen
 
 
 
If to the Trustee:


Wilmington Trust, National Association
Global Capital Markets
15950 N. Dallas Parkway, Suite 550
Dallas, TX 75248
Telephone: (972) 383-3156
Facsimile: (888) 316-6238
Attention: PetroQuest Secured Notes Administrator
 
 
 
with a copy to:


Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT 06103
Telephone: (860) 251-5000
Facsimile: (860) 251-5212
Attention: Marie C. Pollio
 

and if to any other Parity Lien Representative, to such address as it may
specify by written notice to the parties named above.
All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, by overnight air courier guaranteeing next
day delivery, or delivered by facsimile to the relevant address or number set
forth above or, as to holders of Parity Lien Debt, its address shown on the
register kept by the office or agency where the relevant Parity Lien Debt may be
presented for registration of transfer or for exchange. Failure to mail or
delivery by facsimile a notice or communication to a holder of Parity Lien Debt
or any defect in it will not affect its sufficiency with respect to other
holders of Parity Lien Debt.
If a notice or communication is mailed or delivered by facsimile in the manner
provided above within the time prescribed, it is duly given, whether or not the
addressee receives it. Notwithstanding anything in this Section to the contrary,
notices to the Collateral Trustee shall be effective only upon actual receipt by
the Collateral Trustee.
Section 7.7    Entire Agreement. THIS AGREEMENT STATES THE COMPLETE AGREEMENT OF
THE PARTIES RELATING TO THE UNDERTAKING OF THE COLLATERAL TRUSTEE SET FORTH
HEREIN AND SUPERSEDES ALL ORAL NEGOTIATIONS AND PRIOR WRITINGS IN RESPECT OF
SUCH UNDERTAKING.
Section 7.8    Compensation; Expenses. The Grantors jointly and severally agree
to pay, promptly upon demand:
(a)    such compensation to the Collateral Trustee and its agents as the Company
and the Collateral Trustee may agree in writing from time to time;
(b)    all costs and expenses incurred by the Collateral Trustee and its agents
in the preparation, execution, delivery, filing, recordation, administration or
enforcement of this Agreement or any other Parity Lien Security Document or any
consent, amendment, waiver or other modification relating hereto or thereto;
(c)    all fees, expenses and disbursements of legal counsel and any auditors,
accountants, consultants or appraisers or other professional advisors and agents
engaged by the Collateral Trustee or any Parity Lien Representative incurred in
connection with the negotiation, preparation, closing, administration,
performance or enforcement of this Agreement and the other Parity Lien Security
Documents or any consent, amendment, waiver or other modification relating
hereto or thereto and any other document or matter requested by the Company or
any Subsidiary Guarantor;
(d)    all costs and expenses incurred by the Collateral Trustee and its agents
in creating, perfecting, preserving, releasing or enforcing the Collateral
Trustee’s Liens on the Collateral, including filing and recording fees, expenses
and taxes, stamp or documentary taxes, search fees, and title insurance
premiums;
(e)    all other costs and expenses incurred by the Collateral Trustee and its
agents in connection with the negotiation, preparation and execution of the
Parity Lien Security Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby or the exercise
of rights or performance of obligations by the Collateral Trustee thereunder;
and
(f)    after the occurrence of any Parity Lien Debt Default, all costs and
expenses incurred by the Collateral Trustee, its agents and any Parity Lien
Representative in connection with the preservation, collection, foreclosure or
enforcement of the Collateral subject to the Parity Lien Security Documents or
any interest, right, power or remedy of the Collateral Trustee or in connection
with the collection or enforcement of any of the Parity Lien Obligations or the
proof, protection, administration or resolution of any claim based upon the
Parity Lien Obligations in any Insolvency or Liquidation Proceeding, including
all fees and disbursements of attorneys, accountants, auditors, consultants,
appraisers and other professionals engaged by the Collateral Trustee, its agents
or the Parity Lien Representatives.
The agreements in this Section 7.8 will survive repayment of all Parity Lien
Obligations and the removal or resignation of the Collateral Trustee and
termination of this Agreement.
Section 7.9    Indemnity.
(a)    The Grantors jointly and severally agree to defend, indemnify, pay and
hold harmless the Collateral Trustee, each Parity Lien Representative, each
holder of Parity Lien Obligations and each of their respective Affiliates and
each and all of the directors, officers, partners, trustees, employees,
attorneys and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided that no
Indemnitee will be entitled to indemnification hereunder with respect to any
Indemnified Liability to the extent such Indemnified Liability is found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
THIS INDEMNITY COVERS ORDINARY NEGLIGENCE OF ANY OF THE FOREGOING PARTIES.
(b)    All amounts due under this Section 7.9 will be payable promptly upon
written demand.
(c)    To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.9(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Grantors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
(d)    No Grantor will ever assert any claim against any Indemnitee, on any
theory of liability, for any lost profits or special, indirect or consequential
damages or (to the fullest extent a claim for punitive damages may lawfully be
waived) any punitive damages arising out of, in connection with, or as a result
of, this Agreement or any other Parity Lien Document or any agreement or
instrument or transaction contemplated hereby or relating in any respect to any
Indemnified Liability, and each of the Grantors hereby forever waives, releases
and agrees not to sue upon any claim for any such lost profits or special,
indirect, consequential or (to the fullest extent lawful) punitive damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.
(e)    The agreements in this Section 7.9 will survive repayment of all Parity
Lien Obligations and the removal or resignation of the Collateral Trustee and
termination of this Agreement.
Section 7.10    Severability. If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, will not
in any way be affected or impaired thereby.
Section 7.11    Headings. Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.
Section 7.12    Obligations Secured. All obligations of the Grantors set forth
in or arising under this Agreement will be Parity Lien Obligations and are
secured by all Liens granted by the Parity Lien Security Documents.
Section 7.13    Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL
GOVERN AND BE USED TO CONSTRUE THIS AGREEMENT.
Section 7.14    Consent to Jurisdiction. All judicial proceedings brought
against any party hereto arising out of or relating to this Agreement or any of
the other Parity Lien Security Documents may be brought in any state or federal
court of competent jurisdiction in the State, County and City of New York. By
executing and delivering this Agreement, each party hereto irrevocably:
(a)    accepts generally and unconditionally the non-exclusive jurisdiction and
venue of such courts;
(b)    waives any defense of forum non conveniens;
(c)    agrees that service of all process in any such proceeding in any such
court may be made by registered or certified mail, return receipt requested, to
such party at its address provided in accordance with Section 7.6;
(d)    agrees that service as provided in clause (3) above is sufficient to
confer personal jurisdiction over such party in any such proceeding in any such
court and otherwise constitutes effective and binding service in every respect;
and
(e)    agrees each party hereto retains the right to serve process in any other
manner permitted by law or to bring proceedings against any party in the courts
of any other jurisdiction.
Section 7.15    Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT WAIVES ITS
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
UNDER THIS AGREEMENT OR ANY OF THE OTHER PARITY LIEN SECURITY DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE
INTENTS AND PURPOSES OF THE OTHER PARITY LIEN SECURITY DOCUMENTS. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT
AND THE OTHER PARITY LIEN SECURITY DOCUMENTS, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY HERETO HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
PARTY HERETO WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
7.15 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER WILL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF OR TO THIS
AGREEMENT OR ANY OF THE OTHER PARITY LIEN SECURITY DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING THERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
Section 7.16    Counterparts, Electronic Signatures. This Agreement may be
executed in any number of counterparts (including by facsimile), each of which
when so executed and delivered will be deemed an original, but all such
counterparts together will constitute but one and the same instrument. The
parties hereto may sign this Agreement and any Collateral Trust Joinder and
transmit the executed copy by electronic means, including facsimile or
noneditable *.pdf files. The electronic copy of the executed Agreement and any
Collateral Trust Joinder is and shall be deemed an original signature.
Section 7.17    Effectiveness. This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
each party of written notification of such execution and written or telephonic
authorization of delivery thereof.
Section 7.18    Grantors and Additional Grantors. Each Grantor represents and
warrants that it has duly executed and delivered this Agreement. The Company
will cause each Person that hereafter becomes a Grantor or is required by any
Parity Lien Document to become a party to this Agreement to become a party to
this Agreement, for all purposes of this Agreement, by causing such Person to
execute and deliver to the Collateral Trustee a Collateral Trust Joinder,
whereupon such Person will be bound by the terms hereof to the same extent as if
it had executed and delivered this Agreement as of the date hereof. The Company
shall promptly provide each Parity Lien Representative with a copy of each
Collateral Trust Joinder executed and delivered pursuant to this Section 7.18;
provided that the failure to so deliver a copy of the Collateral Trust Joinder
to any then existing Parity Lien Representative shall not affect the inclusion
of such Person as a Grantor if the other requirements of this Section 7.18 are
complied with.
Section 7.19    Insolvency. This Agreement will be applicable both before and
after the commencement of any Insolvency or Liquidation Proceeding by or against
any Grantor. The relative rights, as provided for in this Agreement, will
continue after the commencement of any such Insolvency or Liquidation Proceeding
on the same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.
Section 7.20    Rights and Immunities of Parity Lien Representatives. The
Trustee and the Collateral Trustee will be entitled, to the extent applicable to
such entity, to all of the rights, protections, immunities and indemnities set
forth in the Indenture and any future Parity Lien Representative will be
entitled to all of the rights, protections, immunities and indemnities set forth
in the credit agreement, indenture or other agreement governing the applicable
Parity Lien Debt with respect to which such Person will act as representative,
in each case as if specifically set forth herein. In no event will any Parity
Lien Representative be liable for any act or omission on the part of the
Grantors or the Collateral Trustee hereunder.
Section 7.21    Intercreditor Agreement.
(a)    Each Person that is secured hereunder, by accepting the benefits of the
security provided hereby, (i) consents (or is deemed to consent), to the
subordination of Liens in favor of the Collateral Trustee as provided for in the
Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) and
instructs (or is deemed to instruct) the Collateral Trustee on behalf of such
Person to enter into, and perform under, the Intercreditor Agreement as “Second
Lien Collateral Trustee” (as defined in the Intercreditor Agreement).
(b)    The Collateral Trustee agrees to enter into any amendments or joinders to
the Intercreditor Agreement, without the consent of any Holder or the Trustee,
to add additional Indebtedness as Priority Lien Debt, Parity Lien Debt or Junior
Lien Debt (to the extent permitted to be incurred and secured by the applicable
Secured Debt Documents) and add other parties (or any authorized agent or
trustee therefor) holding such Indebtedness thereto and to establish that the
Lien on any Collateral securing such Indebtedness ranks equally with the Liens
on such Collateral securing the other Priority Lien Debt, Parity Lien Debt or
Junior Lien Debt, as applicable, then outstanding. The foregoing provisions are
intended as an inducement to the lenders under the Credit Agreement to extend,
or maintain the current extension of, credit to PetroQuest Energy, L.L.C., as
the borrower under the Credit Agreement, and such lenders are intended third
party beneficiaries of this provision and the provisions of the Intercreditor
Agreement.
(c)    Notwithstanding anything to the contrary contained herein, to the extent
that any Lien on any Collateral is perfected by the possession or control of
such Collateral or of any account in which such Collateral is held, and if such
Collateral or any such account is in fact in the possession or under the control
of the Priority Lien Agent, or of agents or bailees of the Priority Lien Agent,
the perfection actions and related deliverables described in this Agreement or
the other Parity Lien Security Documents shall not be required.
Section 7.22    Force Majeure. The Collateral Trustee shall not be liable for
delays or failures in performance resulting from acts of God, strikes, lockouts,
riots, acts of war, epidemics, governmental regulations superimposed after the
fact, fire, communication line failures, computer viruses, power failures,
earthquakes or other disasters or similar acts beyond its control.


IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.
COMPANY:
PETROQUEST ENERGY, INC.




By:   /s/ J. Bond Clement         
Name: J. Bond Clement
Title: Executive Vice President,  
      Chief Financial Officer and  
      Treasurer




SUBSIDIARY GUARANTORS:
PETROQUEST ENERGY, L.L.C.
 
 
By:    /s/ J. Bond Clement         
Name: J. Bond Clement
Title: Executive Vice President,  
      Chief Financial Officer and  
      Treasurer




TDC ENERGY LLC
 
 
By:    /s/ J. Bond Clement         
Name: J. Bond Clement
Title: Executive Vice President,  
      Chief Financial Officer and  
      Treasurer







TRUSTEE:
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee under the Indenture
 
 
By:   /s/ Shawn Goffinet         
Name: Shawn Goffinet
Title: Assistant Vice President






COLLATERAL TRUSTEE:
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee
 
 
By:    /s/ Shawn Goffinet         
Name: Shawn Goffinet
Title: Assistant Vice President





 
 




EXHIBIT A
[FORM OF]
ADDITIONAL PARITY LIEN DEBT CERTIFICATE
Reference is made to the Collateral Trust Agreement, dated as of February 17,
2016 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Collateral Trust Agreement”), among PetroQuest
Energy, Inc., a Delaware corporation (the “Company”), the Subsidiary Guarantors
from time to time party thereto, Wilmington Trust, National Association, as
Trustee under the Indenture (as defined therein), and Wilmington Trust, National
Association, as Collateral Trustee. Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Collateral Trust
Agreement. This Additional Parity Lien Debt Certificate is being executed and
delivered in order to designate additional secured debt as Parity Lien Debt
entitled to the benefit of the Collateral Trust Agreement.
The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of [the Company or applicable Grantor] that:
[(A)        [the Company or applicable Grantor] intends to incur additional
Parity Lien Debt (“Additional Parity Lien Debt”) which will be permitted by each
applicable Parity Lien Document to be secured by a Parity Lien equally and
ratably with all previously existing and future Parity Lien Debt;]
[(B)         the name and address of the Parity Lien Debt Representative for the
Additional Parity Lien Debt for purposes of Section 7.6 of the Collateral Trust
Agreement is:
Telephone:
Fax:]
[(A)][(C)]    Attached as Exhibit 1 hereto is a Reaffirmation Agreement duly
executed by the Company and each Subsidiary Guarantor, and
[(B)][(D)]    the Company has caused a copy of this Additional Parity Lien Debt
Certificate and the related Collateral Trust Joinder to be delivered to each
existing Parity Lien Representative.
IN WITNESS WHEREOF, the Company has caused this Additional Parity Lien Debt
Certificate to be duly executed by the undersigned officer as of ____________,
20__.
PETROQUEST ENERGY, INC.




By:                    
Name:                
Title:                


ACKNOWLEDGEMENT OF RECEIPT
The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Parity Lien Debt Certificate.
Wilmington Trust, National Association, solely in its capacity as Collateral
Trustee




By:                    
Name:                
Title:                






EXHIBIT 1 TO ADDITIONAL PARITY LIEN DEBT CERTIFICATE
[FORM OF]
REAFFIRMATION AGREEMENT
Reference is made to the Collateral Trust Agreement, dated as of February 17,
2016 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Collateral Trust Agreement”), among PetroQuest
Energy, Inc., a Delaware corporation (the “Company”), the Subsidiary Guarantors
from time to time party thereto, Wilmington Trust, National Association, as
Trustee under the Indenture (as defined therein), and Wilmington Trust, National
Association, as Collateral Trustee. Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Collateral Trust
Agreement. This Reaffirmation Agreement is being executed and delivered as of
___________, 20__ in connection with an Additional Parity Lien Debt Certificate
of even date herewith which Additional Parity Lien Debt Certificate has
designated Additional Parity Lien Debt entitled to the benefit of the Collateral
Trust Agreement.
Each of the undersigned hereby consents to the designation of Additional Parity
Lien Debt as Parity Lien Debt as set forth in the Additional Parity Lien Debt
Certificate of even date herewith and hereby confirms its respective guarantees,
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of each of the Parity Lien Documents to which it
is party, and agrees that, notwithstanding the designation of such Additional
Parity Lien Debt or any of the transactions contemplated thereby, such
guarantees, pledges, grants of security interests and other obligations, and the
terms of each Parity Lien Document to which it is a party, shall continue to be
in full force and effect and such Additional Parity Lien Debt shall be entitled
to all of the benefits of such Parity Lien Documents.
Governing Law and Miscellaneous Provisions. The provisions of Article 7 of the
Collateral Trust Agreement will apply with like effect to this Reaffirmation
Agreement.
IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date written above.
[names of the Company and Subsidiary Guarantors]






By:                    
Name:                
Title:                




EXHIBIT B
[FORM OF]
COLLATERAL TRUST JOINDER — ADDITIONAL DEBT
Reference is made to the Collateral Trust Agreement, dated as of February __,
2016 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Collateral Trust Agreement”), among PetroQuest
Energy, Inc., a Delaware corporation (the “Company”), the Subsidiary Guarantors
from time to time party thereto, Wilmington Trust, National Association, as
Trustee under the Indenture (as defined therein), and Wilmington Trust, National
Association, as Collateral Trustee. Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Collateral Trust
Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 3.8 of the Collateral Trust Agreement as a condition
precedent to the debt for which the undersigned is acting as agent being
entitled to the benefits of being additional Parity Lien Debt under the
Collateral Trust Agreement.
1. Joinder. The undersigned, _____________, a ___________, (the “New
Representative”) as [trustee, administrative agent] under that certain
[described applicable indenture, credit agreement or other document governing
the additional secured debt] hereby agrees to become party as a Parity Lien
Representative under the Collateral Trust Agreement for all purposes thereof on
the terms set forth therein, and to be bound by the terms of the Collateral
Trust Agreement as fully as if the undersigned had executed and delivered the
Collateral Trust Agreement as of the date thereof.
2. Additional Secured Debt Designation
The undersigned, on behalf of itself and each holder of Obligations in respect
of the Series of Parity Lien Debt for which the undersigned is acting as Parity
Lien Representative hereby agrees, for the enforceable benefit of each existing
and future holder of Priority Lien Obligations, the Priority Lien Agent, all
holders of each current and future Series of Parity Lien Debt, each other
current and future Parity Lien Representative and each current and future holder
of Parity Lien Obligations and as a condition to being treated as Parity Lien
Debt under the Collateral Trust Agreement that:
(a)    all Parity Lien Obligations will be and are secured equally and ratably
by all Parity Liens at any time granted by the Company or any other Grantor to
secure any Obligations in respect of any Series of Parity Lien Debt, whether or
not upon property otherwise constituting collateral for such Series of Parity
Lien Debt, and that all such Parity Liens will be enforceable by the Collateral
Trustee for the benefit of all holders of Parity Lien Obligations equally and
ratably;
(b)    the undersigned and each holder of Obligations in respect of the Series
of Parity Lien Debt for which the undersigned is acting as Parity Lien
Representative are bound by the provisions of this Agreement, including the
provisions relating to the ranking of Parity Liens and the order of application
of proceeds from the enforcement of Parity Liens; and
(c)    the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement, the other Parity Lien Security Documents and the Intercreditor
Agreement.
3.    Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.
IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of __________,
20__.
[insert name of the new representative or the Trustee]




By:                    
Name:                
Title:                


The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the [New
Representative][Trustee] and the holders of the Obligations represented thereby:
Wilmington Trust, National Association, solely in its capacity as Collateral
Trustee






By:                    
Name:                
Title:                


EXHIBIT C
[FORM OF]
COLLATERAL TRUST JOINDER — ADDITIONAL GRANTOR
Reference is made to the Collateral Trust Agreement, dated as of February 17,
2016 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Collateral Trust Agreement”), among PetroQuest
Energy, Inc., a Delaware corporation (the “Company”), the Subsidiary Guarantors
from time to time party thereto, Wilmington Trust, National Association, as
Trustee under the Indenture (as defined therein), and Wilmington Trust, National
Association, as Collateral Trustee. Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Collateral Trust
Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 7.18 of the Collateral Trust Agreement.
1.    Joinder. The undersigned, ____________, a ___________, hereby agrees to
become party as a Grantor under the Collateral Trust Agreement for all purposes
thereof on the terms set forth therein, and to be bound by the terms of the
Collateral Trust Agreement as fully as if the undersigned had executed and
delivered the Collateral Trust Agreement as of the date thereof.
2.    Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.
IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of __________,
20__.
[ ]






By:                    
Name:                
Title:                


The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Grantor:
Wilmington Trust, National Association, solely in its capacity as Collateral
Trustee




By:                    
Name:                
Title:                


